Citation Nr: 1118003	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder.  

2.  Entitlement to service connection for an eye disorder, as secondary to a service-connected psychiatric disorder, to a service-connected heart disorder, or to service-connected diabetes mellitus type II (diabetes). 

3.  Entitlement to service connection for stomach ulcers as due to asbestos exposure, or secondary to a service-connected psychiatric disorder.  

4.  Entitlement to service connection for allergies as due to asbestos exposure.  

5.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from September 1964 to January 1974, and from July 1974 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds remand warranted in this matter for additional medical inquiry into each of the issues pending on appeal. 

	Dental Disorder

To determine whether the Veteran is entitled to service connection for a dental disorder (for either compensation or treatment purposes), the Board must evince from the record the state of the Veteran's teeth upon entry into service, the state of his teeth during service, and the state of his teeth upon discharge from service.  See 38 C.F.R. §§ 3.381, 4.150, 17.161.  To do this, the Board will need medical analysis and interpretation of the service treatment records.  

	Eye Disorder

VA and private medical evidence of record reflect a diagnosis of ischemic optic neuropathy in the right eye.  A February 2005 VA compensation examination report of record contains an opinion stating that that disorder is not secondary to diabetes.  The opinion, however, is not supported by a rationale, and is not accompanied by a statement that the evidence of record had been reviewed.  Moreover, the Veteran has argued since the February 2005 examination that his eye disorder is secondary to a psychiatric disorder, for which he has been service connected since November 2003.  And, as the Veteran has been service connected for a heart disorder, the record should include an opinion on whether that disorder relates to the eye disorder.  The Board notes moreover that VA treatment records dated in August 2008 indicate that the Veteran may have undergone additional testing and treatment in late 2008 and 2009.  If so, these records should be included in the claims file.  

	Stomach Ulcers

Service treatment records indicate that the Veteran complained of gastric disorders during service.  He maintains that he incurred a stomach disorder during service due to exposure to asbestos.  Moreover, he argues that stomach ulcers are secondary to his psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Additional medical inquiry into his claims is warranted.  

	Allergies

Service treatment records show that the Veteran was treated for symptoms that may have related to allergies during service.  An opinion addressing whether the Veteran's current allergies relate to service should be included in the record.   

	Skin Disorder

Service treatment records demonstrate that the Veteran was repeatedly treated for a skin disorder during service.  The Veteran maintains that he incurred a skin disorder as a result of herbicide exposure while serving in Vietnam.  For reasons the explanation of which go beyond the scope of this remand, a presumption to service connection for a skin disorder due to herbicide exposure will likely not be recognized here.  See 38 C.F.R. §§ 3.307, 3.309, 3.313.  Nevertheless, a direct service connection finding may be warranted here.  To determine whether it would be, the Board needs medical inquiry into whether any of the in-service skin disorders relate to a current skin disorder.    

Accordingly, the case is REMANDED for the following action:

1.  Any currently outstanding VA treatment records pertaining to the claims at issue should be included in the claims file.  

2.  Then the Veteran should be scheduled for VA examinations with appropriate specialists to determine the etiology, nature, and severity of the disorders at issue in this appeal.  The claims file must be made available to and reviewed by each examiner in conjunction with the examination, and each examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

3.  The examiner evaluating the Veteran's dental status should provide a report in the record detailing the state of the Veteran's teeth when he entered service, the nature of any treatment he received during service, and the state of his teeth upon discharge from service. 

4.  The examiner evaluating the Veteran's eye disorder should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current eye disorder relates to the Veteran's service-connected heart, diabetes, or psychiatric disorders.  

5.  The examiner evaluating the Veteran's gastric system should provide an opinion as to whether it is at least as likely as not that any current ulcer disorder relates to service, or to the Veteran's service-connected psychiatric disorder.    

6.  The examiner evaluating the Veteran's allergies should provide an opinion as to whether it is at least as likely as not that any current allergy disorder relates to service, to include the Veteran's claimed exposure to asbestos.      

7.  The examiner evaluating the Veteran's skin should provide an opinion as to whether it is at least as likely as not that any current skin disorder relates to service, to include the Veteran's claimed exposure to asbestos.    

8.  Any conclusion reached should be supported by a rationale.

9.  The RO should then readjudicate the issues on appeal.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeal s

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


